Upon the filing herein by plaintiff in error of a petition for rehearing, Eli P. Williams, and other defendants who were never served with summons in error, filed on the 15th day of October, 1909, their waiver of issuance of summons in error and service thereof, and entered their general appearance, and asked that the cause be decided upon its merits. The judgment of the trial court from which the appeal is taken was rendered on the 13th day of January, 1908. More than one year had elapsed after the rendition of that judgment before these defendants attempted to enter an appearance by waiver of issuance and service of summons. That they cannot now by this method confer jurisdiction upon the court has been settled inWedd v. Gates, 15 Okla. 602, 82 P. 808, wherein the court said:
"The statute fixes the time in which a party may appeal from a final order judgment of a court of record. After that time expires, if no appeal has been taken in conformity with the statutes, the judgment of the lower court becomes final, and the appellate court has no power thereafter to review such judgment, *Page 643 
even if all the parties expressly agree that it may do so. And the appeal must be taken as to all of the necessary parties within the prescribed time"
All other matters presented by the petition for rehearing were considered by the court on the original hearing, and no good reason has been advanced why the conclusions reached on that hearing should be reversed.
The petition for rehearing is denied.
All the Justices concur.